Name: Council Regulation (EEC) No 295/89 of 3 February 1989 amending Regulation (EEC) No 4194/88 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1989 and certain conditions under which they may be fished
 Type: Regulation
 Subject Matter: cooperation policy;  plant product
 Date Published: nan

 No L 33/38 Official Journal of the European Communities 4. 2. 89 COUNCIL REGULATION (EEC) No 295/89 of 3 February 1989 amending Regulation (EEC) No 4194/88 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1989 and certain conditions under which they may be fished European Economic Community and the Government of Sweden (3), the parties have consulted each other on their reciprocal fishing rights for 1989 ; Whereas these bilateral consultations have been successfully concluded ; whereas, as a result, it is possible to fix the TACs, the Community shares and the quotas for certain joint and autonomous stocks, of which part has been allocated to Sweden, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), as amended by the Act of Accession of Spain and Portugal, and in particular Article 1 1 thereof, Having regard to the proposal from the Commission, Whereas under the terms of Article 3 of Regulation (EEC) No 170/83 it is incumbent upon the Council to establish the total allowable catches (TACs) by stock or group of stocks, the share available for the Community and the specific conditions under which these catches must be taken ; whereas the share available to the Community is allocated among the Member States, under Article 4 of that Regulation ; Whereas Regulation (EEC) No 4194/88 0, fixes, for certain fish stocks and groups of fish stocks, the TACs for 1989 and certain conditions under which they may be fished ; Whereas, in accordance with the procedure provided for in Article 2 of the Fisheries Agreement between the Article 1 The Annex to this Regulation shall replace the corres ­ ponding items of the Annex to Regulation (EEC) No 4194/88. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 February 1989. For the Council The President C. ROMERO HERRERA 0) OJ No L 24, 27. 1 . 1983, p. 1 . 0 OJ No L 369, 31 . 12. 1988, p. 1 : 0 OJ No L 226, 29. 8 . 1980, p. 2. 4. 2. 89 Official Journal of the European Communities No L 33/39 ANEXO / BILAG / ANHANG / Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  / ANNEX / ANNEXE / ALLEGATO / BIJLAGE / ANEXO Especie / Art / Art / Ã Ã ¯Ã ´Ã ¿Ã  / Species / EspÃ ¨ce / Specie / Soort / EspÃ ©cie Zona / OmrÃ ¥de / Bereich / Ã Ã Ã ½Ã · / Zone / Zone / Zona / Sector / Zona TAC Estado miembro / Medlemsstat / Mitgliedstaat / Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  / Member State / Ã tat membre / Stato membro / Lid-Staat / Estado-membro Cuota / Kvote / Quote / Ã Ã ¿Ã Ã Ã Ã Ã Ã Ã · / Quota / Quota / Contingente / Quota / Quota 0) (2) (3) . (4) (5) Arenque / Sild / Hering / Ã ¡Ã ­Ã ³Ã ³Ã ± / Herring / Hareng / Aringa / Haring / Arenque (Clupea harengus) III b, c, d 0 38 000 BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Portugal United Kingdom 18 480 14 670 CEE /EÃF /EWG/ EOK/ EEC / EEG 33 150 EspadÃ ­n / Brisling / Sprotte / Ã £Ã ±Ã Ã ´Ã µÃ »Ã Ã Ã µÃ ³Ã ³Ã ± / Sprat / Sprat / Spratto / Sprot / Espadilha (Sprattus sprattus) III b, c, d (') 13000 BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Portugal United Kingdom 8 740 2 260 CEE / EÃF/ EWG/ EOK/ EEC / EEG 11 000 SalmÃ ³n / Laks / Lachs / Ã £Ã ¿Ã »Ã ¿Ã ¼Ã Ã  / Salmon / Saumon / Salmone / Zalm-/ SalmÃ £o (Salmo salar) III b, c, d (') 800Q BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Portugal United Kingdom 723 57 - CEE/EÃF/EWG/EOK/EEC/EEG 780 Bacalao / Torsk / Kabeljau / Ã Ã ¬Ã ´Ã ¿Ã  / Cod / Cabillaud / Merluzzo bianco / Kabeljauw / Bacalhau (Gadus morhua) III b, c, d (') 75 000 BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Portugal : United Kingdom 53 510 19 990 \ CEE/EÃF / EWG/EOK/EEC / EEG 73 500